      Case 2:20-cv-00437-KWR-JFR Document 17 Filed 05/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO



JOSHUA PEACOCK,

               Plaintiff,

vs.                                                               No. 2:20-cv-00437-KWR-JFR

LEA COUNTY DETENTION FACILITY and
LEA COUNTY SHERRIFF’S DEPARTMENT,

               Defendants.


                                         JUDGMENT

       THIS MATTER came before the Court under 28 U.S.C. § 1915A, 28 U.S.C. §

1915(e)(2)(B) and Fed. R. Civ. P. 12(b)(6) on the Complaint for Violation of Civil Rights filed by

Plaintiff, Joshua N. Peacock (Doc. 5) and the Court having entered its Memorandum Opinion and

Order (Doc. 16) on May 13, 2021, dismissing all claims with prejudice for failure to state a claim

on which relief can be granted,

       IT IS ORDERED that JUDGMENT is entered and the Complaint for Violation of Civil

Rights filed by Plaintiff, Joshua N. Peacock (Doc. 5) and all claims and causes of action are

DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.



                                             __________________________________
                                             KEA W. RIGGS
                                             UNITED STATES DISTRICT JUDGE
